
Back to Form 8-K [form8-k.htm]
Exhibit 10.2

 
Wellcare of Florida, Inc. d/b/a
Staywell Health Plan of Florida
Medicaid Reform HMO Contract

 
 
AHCA CONTRACT NO. FAR009
AMENDMENT NO. 12
 
 
THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency," and WELLCARE OF
FLORIDA, INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA., hereinafter referred to as
the "Vendor" or "Health Plan" is hereby amended as follows:
 
1.
Standard Contract, Section III, Item C, Contract Managers, sub-item 1, is hereby
amended to now read as follows:

 
1.           The Agency's Contract Manager's name, address and telephone number
for this Contract is as follows:

 
 
Suzanne S. Gjevukaj
Agency for Health Care Administration
2727 Mahan Drive, MS#50
Tallahassee, FL 32308
(850) 487-2355

 
2.
Effective March 1, 2009, Attachment I, Scope of Services, is hereby amended to
include Exhibit 3-E, Medicaid Reform HMO Capitation Rates, March 1, 2009 -
August 31, 2009, attached hereto and made a part of the Contract. All references
in the Contract to Exhibit 3-D, Medicaid Reform HMO Capitation Rates, September
1, 2008 - August 31, 2009, shall hereinafter also refer to Exhibit 3-E, Medicaid
Reform HMO Capitation Rates, March 1, 2009 -August 31, 2009, as appropriate.



                All provisions in the Contract and any attachments thereto in
conflict with this Amendment shall be and are `hereby changed to conform with
this Amendment.


 
All provisions not in conflict with this Amendment are still in effect and are
to be performed at the level specified in the Contract


 
This Amendment, and all its attachments, is hereby made part of the Contract.


 
This Amendment cannot be executed unless all previous Amendments to this
Contract have been fully executed.


 
IN WITNESS WHEREOF, the parties hereto have caused this four (4) page Amendment
(including all attachments) to be executed by their officials thereunto duly
authorized.


WELLCARE OF FLORIDA, INC. D/B/A
STAYWELL HEALTHPLAN OF FLORIDA
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION
 
SIGNED
BY: /s/ Heath Schiesser                  
 
SIGNED
BY: /s/ Holly Benson               
NAME: Heath Schiesser                
 
NAME: Holly Benson              
TITLE: President and CEO             
 
TITLE: Secretary                       
DATE: ____________________
DATE: 4/22/09                           



 
List of Attachments/Exhibits included as part of this Amendment:


Specify
Type
Letter/
Number
Description
Exhibit
3-E
Medicaid Reform HMO Capitation Rates
March 1, 2009 - August 31, 2009 (3 Pages)

 
 
 
 
 
AHCA Contract No. FAR009, Amendment No. 12, Page 1 of 1
AHCA Form 2100-0002 (Rev. NOV03)

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 3-E
 
MEDICAID REFORM HMO CAPITATION RATES

(By Area, Age, and Eligibility Category)
March 1, 2009 - August 31, 2009
TABLE 2
March 1, 2009
Area:
10
 
County:
Broward
 



ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS)
 
Eligibility Category/ Population
Total Rates for Comprehensive
and Catastrophic Components
Total Rate for
Comprehensive
Component Only
Children and Families:
   
Newborns aged 0-2 months
    $               870.65
    $                752.38
Newborns aged 3-11 months
    $               194.87
    $                185.35
Age 1 and Up - Base Rate for
Risk adjustment
    $               107.38
    $                105.65

 
Aged and Disabled:
   
No Medicare
   
Newborns aged 0-2 months
    $         17,615.21
    $             9,196.19
Newborns aged 3-11 months
    $           3,905.88
    $             2,173.23
Age 1 and Up - Base Rate for Risk
Adjustment
    $             791.77
    $                727.47

 
Medicare Parts A and B
   
Under Age 65
    $              139.45
    N/A
Age 65 and over
    $                99.73
    N/A

 
Medicare Part B Only
   
All ages
    $              265.82
    N/A

 
HIV/AIDS Specialty Population
   
No Medicare HIV
    $           1,828.67
    N/A
No Medicare AIDS
    $           3,431.73
    N/A
Medicare HIV
    $              256.73
    N/A
Medicare AIDS
    $              548.09
    N/A

 
 
Kick Payments Amounts for Covered Obstetrical Delivery Services:
 
 
CPT
Code
 
Obstetrical Delivery CPT Code Description
Payment
Amount
59409
Vaginal delivery only
$3,941.45
59410
Vaginal delivery including postpartum care
59515
Cesarean delivery including postpartum care
59612
Vaginal delivery only, after previous cesarean delivery
59614
Vaginal delivery only, after previous cesarean delivery including postpartum
care
59622
Cesarean delivery only, following attempted vaginal delivery after previous
cesarean delivery inc postpartum care

 
 
 
 
AHCA Contract No. FAR009, Exhibit 3-E, Page 1 of 3

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 3-E
MEDICAID REFORM HMO CAPITATION RATES
 
(By Area, Age, and Eligibility Category)

March 1, 2009 - August 31, 2009


March 1, 2009
Area:
4
 
County:
Duval, Baker, Clay and Nassau
 


(ESTIMATED HEALTH PLAN RATES (NOT FOR USE UNLESS APPROVED BY CMS)


 
Eligibility Category/ Population
Total Rates for
Comprehensive and
Catastrophic Component
Total Rate for
Comprehensive
Component Only
Children and Families:
   
Newborns aged 0-2 months
    $               897.40
    $                775.51
Newborns aged 3-11 months
    $               197.22
    $                187.59
Age 1 and Up - Base Rate for Risk
Adjustment
    $               110.51
    $                108.73
 
Aged and Disabled:
   
No Medicare
   
Newborns aged 0-2 months
    $          14,269.34
    $             7,449.45
Newborns aged 3-11 months
    $            3,180.71
    $             1,769.74
Age 1 and Up - Base Rate for Risk
Adjustment
    $               612.15
    $                562.43
   
Medicare Parts A and B
   
Under Age 65
    $               158.45
    N/A
Age 65 and over
    $               113.24
    N/A
   
Medicare Part B Only
   
All ages
    $               327.22
    N/A
   
HIV/AIDS Specialty Population
   
No Medicare HIV
    $            1,163.67
    N/A
No Medicare AIDS
    $           2,290.84
    N/A
Medicare HIV
    $               157.74
    N/A
Medicare AIDS
    $               336.77
    N/A

 
 
Kick Payments Amounts for Covered Obstetrical Delivery Services:
 
 
CPT
Code
 
Obstetrical Delivery CPT Code Description
Payment
Amount
59409
Vaginal delivery only
$3,977.49
59410
Vaginal delivery including postpartum care
59515
Cesarean delivery including postpartum care
59612
Vaginal delivery only, after previous cesarean delivery
59614
Vaginal delivery only, after previous cesarean delivery including postpartum
care
59622
Cesarean delivery only, following attempted vaginal delivery after previous
cesarean delivery inc postpartum care

 
 
 
 
AHCA Contract No. FAR009, Exhibit 3-E, Page 2 of 3

 
 

--------------------------------------------------------------------------------

 

EXHIBIT 3-E
MEDICAID REFORM HMO CAPITATION RATES
 
(By Area, Age, and Eligibility Category)

March 1, 2009 - August 31, 2009
March 1, 2009
 
Area:
10
 
County:
Broward
 

 
Area:
4
 
County:
Duval, Baker, Clay and Nassau
 

 
CPT
Code
Transplant CPT Code Description
Children/Adolescents    or
Adult
Payment
Amount
 
32851
lung single, without bypass
Children/Adolescents
$320,800.00
32851
lung single, without bypass
Adult
$238,000.00
32852
lung single, with bypass
Children/Adolescents
$320,800.00
32852
lung single, with bypass
Adult
$238,000.00
32853
lung double, without bypass
Children/Adolescents
$320,800.00
32853
lung double, without bypass
Adult
$238,000.00
32854
lung double, with bypass
Children/Adolescents
$320,800.00
32854
lung double, with bypass
Adult
$238,000.00
33945
heart transplant with or without recipient cardiectomy
All Age Groups
$162,000.00
47135
liver, allotransplation, orthotopic, partial or whole from cadaver or living
donor
All Age Groups
$122,600.00
47136
liver, heterotopic, partial or whole from cadaver or living donor any age
All Age Groups
$122,600.00



REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
 
 
 
AHCA Contract No. FAR009, Exhibit 3-E, Page 3 of 3
